


Exhibit 10.1




THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT


Parties and Effective Date


This third amended and restated employment agreement (the “Agreement”) is dated
and effective as of September 5, 2013 (the “Effective Date”) by and between
Rockland Trust Company, a Massachusetts trust company (the "Company") which is
the wholly-owned subsidiary of Independent Bank Corp. (the “Holding Company”),
and Denis K. Sheahan (the “Executive”). This agreement amends, restates, and
supersedes the Executive's prior employment agreement. Capitalized terms used in
this Agreement have the meaning set forth in the section below entitled
“Definitions.”


Employment Agreement


In consideration of the mutual covenants contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:


1.    Employment; Position and Duties; Exclusive Services


(a)    Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, upon the terms and conditions in this
Agreement.


(b)    Position and Duties/Company. The Executive agrees to serve as Chief
Operating Officer for the Company, and to perform all reasonable duties assigned
to him by the Chief Executive Officer of the Company and the Holding Company.
The Executive shall report to the Chief Executive Officer of the Company.


(c)    Exclusive Services. Except for illness or incapacity, the Executive shall
devote all of his business time, attention, skill and efforts exclusively to the
business and affairs of the Company, and its affiliates, shall not be engaged in
any other business activity, and shall perform and discharge well and faithfully
the duties which may be assigned to him from time to time; provided, however,
that nothing in this Agreement shall preclude the Executive from devoting
reasonable time during reasonable periods required for any or all of the
following:


(i)    serving, in accordance with the Company's policies and with the prior
approval of the Company, as a director or member of a committee of any other
company or organization involving no actual or potential conflict of interest
with the Company, or any of its subsidiaries or affiliates;


(ii)    investing personal assets in businesses in which the Executive's
participation is solely that of a passive investor in such form or manner as
will not require any services on the part of the Executive in the operation or
affairs of such businesses and in such form or manner which will not create any
conflict of interest with, or create the appearance of any conflict of interest
with, the Executive's duties at the Company;


13


provided, however, that such activities in the aggregate shall not materially
adversely affect or interfere with the performance of the Executive's duties and
obligations to the Company.






--------------------------------------------------------------------------------




2.    Term of Employment


The term of this Agreement shall begin on the Effective Date and end either "at
will" by either party upon written notice of termination by one party given to
the other at least fourteen (14) days prior to the termination date specified in
the notice or as otherwise specified in Section 5 of this Agreement (the
“Term”).


3.    Cash Compensation


As compensation to the Executive for all services to be rendered in any capacity
hereunder, the Company shall, commencing September 9, 2013, pay the Executive an
annual base salary of Three Hundred Eighty-Five Thousand Dollars ($385,000.00)
per annum, payable no less frequently than bi-weekly ("Base Salary"). The Board
may at its discretion review the compensation provisions of this Agreement and
shall have the authority to pay an increased Base Salary, or bonus, or other
additional compensation to the Executive.


4.    Benefits


(a)    Travel and Business-Related Expenses. The Executive shall be provided
with a Company owned automobile in accordance with the policies of the Company
regarding automobiles. The Executive shall be reimbursed in accordance with the
policies of the Company for travel and other reasonable expenses incurred in the
performance of the business of the Company.


(b)    Group Life Insurance. The Company agrees to include the Executive under
the Company's group term life insurance policy in accordance with the policies
of the Company. The Company shall pay all premiums for such coverage.


(c)    Sick Leave/Disability. The Executive will enjoy the same sick leave and
short term and long term disability coverage as in effect for employees of the
Company generally.


(d)    Retirement Plans. The Executive will be eligible to participate in the
Company's qualified retirement benefit plans each in accordance with the terms
of such plans as in effect.


(e)    Vacation/Holidays. The Executive will receive four (4) weeks paid
vacation, on an "as earned" basis each year and will receive ten (10) holidays
each year.


(f)    Insurance. During the Term, the Executive shall participate in all
insurance programs (medical, dental, surgical, hospital) adopted by the Company,
including dependent coverage, to the same extent as other executives of the
Company.


(g)    Incentive Compensation Plan. The Executive shall be eligible to
participate in the Company's Executive Incentive Compensation Plan, in
accordance with the terms of such plan as in effect. The Executive understands
and acknowledges any incentive compensation payments he receives are subject to
any incentive compensation recovery or “clawback” policy adopted by the Board.


(h)    Taxes. Except as otherwise specifically provided herein, the Executive
recognizes that some or all of the foregoing benefits and those set forth in
Section 3 may give rise to a federal and/or state income tax liability, and
agrees to be responsible for such liability.


(i)    Supplemental Executive Retirement Plan. The Executive will participate in
the Rockland Trust Supplemental Executive Retirement Plan (“SERP”) and any other
non-qualified plan which the Board




--------------------------------------------------------------------------------




may adopt at a benefits level comparable to the benefits made available to
similarly situated executives.


5.    Termination of Employment


(a)    Termination For Cause; Resignation Without Good Reason.


(i)    If the Executive's employment is terminated by the Company for Cause or
if the Executive resigns from his employment for any reason other than for Good
Reason or after a Change of Control, the Executive shall have no right to
receive compensation or other benefits except as may be required by law and
except that the Executive's rights to exercise his stock options or vest in
restricted stock in the event his employment terminates shall be governed by the
relevant stock option plan (the “Equity Plan”) and the relevant stock option or
restricted stock agreement.


(ii)    The Company may terminate the Executive for Cause by giving the
Executive thirty (30) business days' prior written notice, during which period
the Company shall give the Executive an opportunity to cure and a reasonable
opportunity to be heard by the Compensation Committee of the Board to show just
cause for his actions, and to have the Compensation Committee of the Board, in
its discretion, reverse or rescind the prior action of the Company terminating
the Executive for Cause. During the thirty (30) notice period, the Executive may
at the discretion of the Company be suspended without pay in the case of a
pending termination pursuant to clauses (B), (C), or (D) within the Definition
of Cause (with all pay withheld during the suspension period to be reinstated
retroactively in the event pending termination is rescinded or is not completed
by the end of the notice period) or be placed on administrative leave with pay
in the case of a pending termination pursuant to clauses (A), (E), (F), or (G)
within the Definition of Cause.


(iii)    The Executive may resign without Good Reason by giving the Company at
least fourteen (14) days prior written notice.


(iv)    The date of termination of employment by the Company for purposes of
Section 5(a) shall be the date specified by the Company in its written notice of
termination to the Executive, which shall be given to the Executive in
accordance with Section 5(a)(ii). The date of a resignation by the Executive for
purposes of Section 5 shall be the later of the date specified in the written
notice of resignation from the Executive to the Company or the date notice is
received by the Company.


(b)    Termination Without Cause; Resignation for Good Reason. If during the
term of this Agreement either (A) the Executive's employment with the Company
and/or any of its parent, subsidiaries or affiliates is terminated for any
reason other than death, disability or for Cause, or (B) the Executive resigns
for Good Reason from employment with the Company and/or any of its parent,
subsidiaries or affiliates, the Executive shall, subject to the provisions of
Section 17 of this Agreement, be entitled:


•
to receive then current Base Salary for a period of twenty-four (24) months from
the termination or resignation date, payable at such times as such Base Salary
would be payable as if no such termination or resignation had occurred;



•
to receive a gross bonus payment in an amount which, after payment of all
applicable federal and state income and employment taxes, will equal the pre-tax
cost to the Company of the Executive's participation in the plans and
arrangements described in clauses (b) and (f) of Section 4 for a period of
twenty-four (24) months, less any portion which the Company has already paid on
behalf of the Executive, payable to the Executive immediately upon the date of
termination; and





--------------------------------------------------------------------------------






•
to have all stock options which have been granted to the Executive to
immediately become fully exercisable and to remain exercisable for a period of
three (3) months after the employment termination date in accordance with the
terms of the Equity Plan and the relevant stock option agreement.



The Executive may resign for Good Reason by giving the Company thirty (30)
business days' prior written notice and, during that thirty-day period, an
opportunity to cure. The subsequent death, disability, or obtaining of a new
position by the Executive does not mitigate or terminate the obligations of the
Company under this Section 5(b). The Company may terminate the Executive's
employment without Cause by giving the Executive written notice. If the
provisions of Section 5(c) are applicable to any termination or resignation of
employment, the Executive's rights shall be governed by Section 5(c).


(c)    Change in Control.


(i)    If during the term of this Agreement, any of the events constituting a
Change of Control shall be deemed to have occurred, and following such Change of
Control, either (A) the Executive's employment with the Company and/or any of
its parent, subsidiaries, affiliates, or successors by merger or otherwise as a
result of the Change of Control, is terminated for any reason, other than death,
disability or for Cause, or (B) the Executive resigns for any reason from
employment with the Company and/or any of its parent, subsidiaries, affiliates,
or successors by merger or otherwise, during the 30 day period immediately
following the first anniversary of the effective date of the Change of Control
as a result of the Change of Control, the Executive shall, subject to the
provisions of Section 17 of this Agreement, be entitled to:


•
receive three (3) times his then current Base Salary and to receive an amount
equal to three (3) times the greater of (a) the aggregate amount of
discretionary cash bonus and/or incentive payments made to the Executive during
the twelve (12) months preceding the date of termination of this Agreement
without “Cause” or resignation for any reason, or (b) the aggregate amount of
discretionary cash bonus and/or incentive payments made to the Executive during
the twelve (12) months preceding the Change of Control, or (c) the Executive's
target award under any incentive compensation plan, payable in an immediate,
lump sum cash payment;



•
to receive a gross bonus payment in an amount which, after payment of all
applicable federal and state income and employment taxes, will equal the pre-tax
cost to the Company of the Executive's participation in the plans and
arrangements described in clauses (b) and (f) of Section 4 for a period of
thirty-six (36) months, less any portion which the Company has already paid on
behalf of the Executive, payable to the Executive immediately upon the date of
termination;



•
have all stock options which have been granted to the Executive to immediately
become fully exercisable and to remain exercisable for a period of three (3)
months after the termination or resignation date (as the case may be), in
accordance with the terms of the Equity Plan and the relevant stock option
agreement; and, to



•
receive any change of control benefits as provided in the SERP if the Executive
is a participant in the SERP.



(ii)    In the event any amount payable as compensation to the Executive under
this




--------------------------------------------------------------------------------




Agreement when aggregated with any other amounts payable as compensation to the
Executive other than pursuant to this Agreement would constitute a Parachute
Payment, the amount payable as compensation under Section 5(c)(i) of this
Agreement shall be reduced (but not below zero) to the largest amount which is
not a Parachute Payment when aggregated with any other amounts payable as
compensation to the Executive other than pursuant to this Agreement. The initial
determination of amounts that constitute Parachute Payments shall be made in
good faith by the Company. Notwithstanding the foregoing, if the Executive
proves to the satisfaction of the Compensation Committee of the Company's Board
(if no such Compensation Committee then is in existence, then any other
committee of the Board then performing the functions of a compensation
committee) with clear and convincing evidence that all or any portion of the
amount of the reduction provided in the preceding sentence would not constitute
a Parachute Payment and that the Company's tax reporting position in regard to
the payment is overwhelmingly likely to be sustained, then the reduction
provided in the preceding sentence shall be adjusted to permit payment of so
much of such reduction as the Compensation Committee determines will result in
the largest amount which would not constitute a Parachute Payment.


(d)    Mitigation; Legal Fees. The Executive shall not be required to mitigate
the amount of any payment provided for in either Section 5(b) or Section 5(c)(i)
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in Section 5(b) or Section 5(c)(i) be reduced by any
compensation earned by the Executive as a result of self-employment or
employment by another employer, by retirement benefits or by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.
Following a Change of Control, the Company agrees to pay, as incurred, all legal
fees and expenses which the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement) plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.


(e)    Termination By Reason of Death or Disability.


(i)    Notwithstanding anything to the contrary contained in this Agreement, the
employment hereunder of the Executive shall be automatically terminated upon the
death of the Executive after which time the Company shall have no further
obligation to the Executive or his estate for any compensation or benefits
hereunder, except to the extent any compensation or benefits are due to the
Executive or his estate for any period prior to his death, provided, however,
that this Section 5(e)(i) shall not affect in any manner any other benefits to
which the Executive or his estate may be entitled or which may vest or accrue
upon his death under any arrangement, plan or program (other than this
Agreement) with the Company, by law or otherwise.


(ii)    Notwithstanding anything to the contrary contained in this Agreement,
the employment hereunder of the Executive may be terminated by reason of
disability, upon written notice to the Executive, in the event of the inability
of the Executive to substantially perform his duties hereunder contemplated by
this agreement by reason of injury (physical or mental), illness (physical or
mental) or otherwise, incapacitating the Executive for a continuous period
exceeding one hundred and eighty (180) days, as certified by a physician
selected by the Company in good faith, and the Company shall have no further
obligation under this Agreement to the Executive for any compensation or
benefits hereunder, except to the extent any compensation or benefits are due to
the Executive for any period prior to his termination by reason of disability,
provided, however, that this Section 5(e)(ii) shall not affect in any manner
other benefits to which the Executive may be entitled or which may accrue or
vest upon his disability and the Executive shall be entitled to receive such
compensation and benefits during and after




--------------------------------------------------------------------------------




such period of disability as the Company's policies and procedures in effect
from time to time provide for similarly situated executives, as if the Executive
and the Company had not entered into this Agreement.


The Executive's rights to exercise his stock options or to vest in restricted
stock in the event of termination of his employment by reason of his death or
disability shall be governed by the Equity Plan and the relevant stock option
agreement or restricted stock agreement.


6.    Confidentiality and Non-Solicitation.


(a)    Confidentiality. The Executive recognizes and acknowledges as an employee
of the Company he will have access to, become acquainted with, and obtain
financial information and knowledge relating to the business, financial
condition, methods of operation and other aspects of the Company, its parent,
subsidiaries and affiliates ("Affiliated Companies") and their customers,
employees and suppliers, some of which information and knowledge is confidential
and proprietary and that the Executive could substantially detract from the
value and business prospects of the Affiliated Companies in the event, while
employed by the Company or any time thereafter, the Executive were to disclose
to any person not related to the Affiliated Companies or use such information
and knowledge for his or such other person's advantage. Accordingly, the
Executive agrees that he will not disclose to any person, other than directors,
officers, employees, accountants, lawyers, consultants, advisors, agents and
representative of, or other persons related to, the Affiliated Companies on a
need to know basis in the course of carrying out his duties hereunder, any
knowledge or information of a confidential nature pertaining to the Affiliated
Companies, or their successors and assigns, including without limitation, all
unpublished matters relating to the business, properties, accounts, books and
records, business plan and customers of the said corporations, or their
successors and assigns, except with the prior written approval of the Board, or
except as may be required by law or as the Executive reasonably determines to be
necessary to defend or enforce his rights under this Agreement.


(b)    Equitable Relief. The Executive acknowledges and agrees (i) that the
provisions of this Section 6 are reasonable and necessary for the protection of
the Company, its subsidiaries and affiliates or its or their successors and
assigns, and (ii) that the remedy at law for any breach of the provisions of
this Section 6 will be inadequate and, accordingly, the Executive agrees that in
the case of any such breach (x) the Company or its successors and assigns shall
be entitled to injunctive relief, in addition to any other remedy they may have,
and (y) the Executive shall forfeit any future payments or benefits to which he
might be entitled.


(c)    Non-Solicitation. For a period of one (1) year after the Executive
receives
any compensation pursuant to this Agreement he will not (i) with the exception
of mass mailings or other broad based marketing efforts, directly or indirectly,
solicit, divert or take away, any Major Customer of the Affiliated Companies or
other successors and assigns. As used herein, "Major Customer" shall mean any
customer of the Affiliated Companies who either has maintained an average
deposit balance of at least $100,000 or has maintained or obtained a credit
facility of at least $100,000 from the Affiliated Companies during the term of
this Agreement, or (ii) directly or indirectly induce or attempt to influence
any employee of the Affiliated Companies, or their successors and assigns, to
terminate his employment.


(d)    Enforceability. The covenants on the part of the Executive contained in
this Section 6 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
by the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to their enforcement by the Company.
This Section shall survive the termination of this Agreement. The period and the
scope of the restrictions on the Executive




--------------------------------------------------------------------------------




are divisible so that if any provision of this Section 6 is invalid, that
provision shall be automatically modified to the extent necessary to make it
valid.


(e)    Jurisdiction. Subject to Section 7, the Executive submits to the
exclusive jurisdiction of the courts of Massachusetts and the Federal courts of
the United States of America located in such state in respect to the
interpretation and enforcement of the provisions of this Section 6, and subject
to Section 7, the Executive waives, and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this
Section 6, that the Executive is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
this Agreement may not be enforced in or by said courts or that the Executive's
property is exempt or immune from execution, that the suit, action or proceeding
is brought in an inconvenient forum, or that venue is improper.


7.    Disputes


(a)    Any dispute relating to this Agreement, or to the breach of this
Agreement„ arising between the Executive and the Company shall be settled by
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association ("AAA"), which arbitration may be initiated by any party
by written notice to the other of such party's desire to arbitrate the dispute.
The arbitration proceedings, including the rendering of an award, shall take
place in Boston, Massachusetts, and shall be administered by the AAA.


(b)    The arbitrator shall be appointed within thirty (30) days of the notice
of dispute, and shall be chosen by the parties from the names of available
arbitrators furnished to the parties in list form by the AAA. The parties may
review and reject names of available arbitrators from up to an aggregate of
three lists furnished to the parties by the AAA. If, after having been furnished
three lists of arbitrators, the parties cannot agree on one available
arbitrator, either party may request that the AAA appoint an arbitrator to
arbitrate the dispute.


(c)    The award of the arbitrator shall be final except as otherwise provided
by the laws of the Commonwealth of Massachusetts and the federal laws of the
United States, to the extent applicable. Judgment upon such award may be entered
by the prevailing party in any state or federal court sitting in Boston,
Massachusetts.


(d)    No arbitration proceedings shall be binding upon or in any way affect the
interests of any party other than the Company, or its successors and the
Executive, with respect to such arbitration.


(e)    Notwithstanding the foregoing, the Company shall have the right to apply
to any court of competent jurisdiction for a temporary restraining order,
preliminary, injunction or other interim equitable relief to which it may be
entitled in connection with any alleged violations of Section 6 of this
Agreement.


8.    Indemnification


The Company shall indemnify the Executive to the full extent permitted by
Massachusetts law, which indemnification may require the advance of expenses,
including legal fees, to the Executive, if and to the extent permitted by law.
In the event of any claim for indemnification by the Executive, the Executive
shall deliver written notice of any such claim promptly upon such a claim being
made known to the Executive, which notice shall set forth the basis for such
claim. The Company shall have the right to undertake the defense of such claim
with counsel of its choice. The Company shall make said election within 15
business days of receipt of notice. If it does not so elect, then Executive is
free to engage in counsel of its own choosing. If the Company has a conflict
between executives as a result of said claim,




--------------------------------------------------------------------------------




then Executive shall have right to have independent counsel. During the Term and
thereafter for so long as the Executive shall be subject to suit for liability
for acts or omissions in connection with service as an officer or director of
the company or service in other capacities at its request, the Company shall
cause the Executive to be covered under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with such service. The coverage provided to
the Executive pursuant to this section 8 shall be of the same scope and on the
same terms and conditions as the coverage (if any) then provided to other
officers or directors of the Company.


9.    Non-Disclosure Commitments


Other than as to the Company, the Executive represents and warrants that he is
not a party to or otherwise bound by any contracts, agreements or arrangements
which contain covenants limiting the freedom of the Executive to compete in any
line of business or with any person or entity, or which provide that the
Executive must maintain the confidentiality of, or prohibit the Executive from
using, any information in the context of his professional or personal
activities. The Executive further represents and warrants that neither the
execution nor delivery of this Agreement nor the performance by the Executive of
his duties will cause any breach of any contract, agreement or arrangement to
which he is a party or by which he is bound.


10.    Arm's Length Negotiations; Representation By Counsel


The parties to this Agreement agree that this Agreement has been negotiated by
each in an arm's length transaction. The Executive acknowledges that he has had
the opportunity to be represented by legal counsel in connection with this
Agreement.


11.    Tax Withholding


Payments to the Executive of all compensation contemplated under this Agreement
shall be subject to all applicable legal requirements with respect to the
withholding of taxes and other deductions required by law.


12.    Non-Assignability; Binding Agreement


Neither this Agreement nor any right, duty, obligation or interest hereunder
shall be assignable or delegable by the Executive without the Company's prior
written consent; provided, however, that (i) nothing in this Section shall
preclude the Executive from designating any of his beneficiaries to receive any
benefits payable upon his death or disability, or his executors, administrators,
or other legal representatives, from assigning any rights to the person or
persons entitled thereto, and (ii) any successor to the Company pursuant to any
merger or consolidation involving the Company, and any purchaser of all or
substantially all the assets of the Company, shall succeed to the rights and
assume the obligations of the Company under this Agreement, and the Company
covenants that it will not enter into or consummate any such transaction which
does not make express provision for such succession and assumption. Subject to
the foregoing, this Agreement shall be binding upon, and inure to the benefit
of, the parties, any successors to or assigns of the Company, the Executive's
heirs and the personal representatives of the Executive's estate.


13.    Amendment; Waiver


This Agreement may not be modified, amended or waived in any manner except by an
instrument in writing signed by the parties. The waiver by any party of
compliance with any






--------------------------------------------------------------------------------




provision of this Agreement by the other party shall not operate or be construed
as a waiver of any provision of this Agreement.


14.    Notices


Any notice by either party to the other shall be either mailed by registered or
certified mail (return receipt requested), sent by properly addressed electronic
mail delivery, or sent by reputable overnight delivery or courier service to the
other party at the address set forth below or to any other address a party may
specify in the future by written notice. All notices shall be deemed effective
upon delivery.


(i)    To the Company    Rockland Trust Company
288 Union Street
Rockland, MA 02370
Attn.: President


(ii)    To the Executive:    Denis K. Sheahan
116 Captain Pierce Road
Scituate, MA 02066


15.    Governing Law


This Agreement is to be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts. If, under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion thereof.


16.    Supersedes Previous Agreements


This Agreement constitutes the entire understanding between the Company and the
Executive relating to the employment of the Executive by the Company and
supersedes and cancels all prior written and oral agreements and understandings
with respect to the subject matter of this Agreement.


17.    Section 409A


(a)    This Agreement is intended to comply with and be interpreted in
accordance with Section 409A of the Code and implementing regulations and
guidance (collectively, “Section 409A”). Each payment in a series of payments
provided to the Executive pursuant to this Agreement will be deemed a separate
payment for purposes of Section 409A. If any amount payable under this Agreement
upon a termination of employment is determined by the Company to constitute
nonqualified deferred compensation for purposes of Section 409A (after taking
into account the short-term deferral exception and the involuntary separation
pay exception of the regulations promulgated under Section 409A which are
incorporated by reference), such amount


shall not be paid unless and until the Executive's termination of employment
also constitutes a “separation from service” from the Company for purposes of
Section 409A.


(b)    In the event that the Executive is determined by the Company to be a
“specified employee” for purposes of Section 409A at the time of separation from
service, any payments of nonqualified deferred compensation (after giving effect
to any exemptions available under Section 409A) otherwise




--------------------------------------------------------------------------------




payable to the Executive during the first six (6) months following separation
from service shall be delayed and paid in a lump sum (with interest from the
date the Executive's employment terminates at a rate of interest equal to the
6-month Treasury Bill rate in effect on the date of termination) upon the
earlier of (x) the Executive's date of death, or (y) the first day of the
seventh month following the Executive's separation from service, and the balance
of the installments (if any) will be payable in accordance with their original
schedule.


(c)    To the extent any expense, reimbursement or in-kind benefit provided to
the Executive constitutes nonqualified deferred compensation for purposes of
Section 409A, (i) the amount of any expense eligible for reimbursement or the
provision of any in-kind benefit with respect to any calendar year shall not
affect the amount of expense eligible for reimbursement or the amount of in-kind
benefit provided to the Executive in any other calendar year, (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement or in-kind benefits may not be subject to
liquidation for any other benefit.


18.    Definitions


The capitalized terms used in this Agreement have the meanings set forth below:


“AAA” has the meaning set forth in Section 7 of this Agreement.


“Affiliated Companies” has the meaning set forth in Section 6 of this Agreement.


“Agreement” means this Employment Agreement.


“Base Salary” has the meaning set forth in Section 3 of this Agreement.


“Board” means the Rockland Trust Company Board of Directors or one of its duly
appointed committees.


"Cause" shall refer to the Company's termination of the Executive's service with
the Company at any time because the Executive has: (A) refused or failed, in any
material respect, other than due to illness, injury, or absence authorized by
the Company or required by law, to devote his full normal working time, skills,
knowledge, and abilities to the business of the Company, its subsidiaries and
affiliates, and in promotion of their respective interests; or (B) engaged in
(1) activities involving his personal profit as a result of his dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation or breach of fiduciary duty, or (2) dishonest activities involving
the Executive's relations with the Company, its subsidiaries and affiliates or
any of their respective employees, customers or suppliers; or (C) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of Company or customer funds in the course of his employment;
or (D) been convicted of any crime which reasonably could affect in a materially
adverse manner the reputation of the Company or the Executive's ability to
perform the duties required hereunder; or (E) committed an act involving gross
negligence on the part of the Executive in the conduct of his duties hereunder;
or (F) evidenced a drug addiction or dependency; or (G) otherwise materially
breached this Agreement.


"Change of Control" shall mean if during the Term of this Agreement (A) any
"Person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Holding
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of Holding
Company or any of its subsidiaries), together with all "affiliates" and
"associates" (as such terms are defined in Rule




--------------------------------------------------------------------------------




12b-2 under the Exchange Act) of such person, shall become the "beneficial
owner" (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of either (x) a majority of the outstanding common stock of the
Holding Company or the Company, or (y) securities of either the Holding Company
or the Company representing a majority of the combined voting power of the then
outstanding voting securities of either the Holding Company or the Company,
respectively; or (B) during any period of two consecutive years following the
date hereof, individuals who at the beginning of that year period constitute the
Board of the Holding Company cease, at any time after the beginning of such
period, for any reason to constitute a majority of the Board of the Holding
Company, unless the election of each new director was nominated or approved by
at least two thirds of the directors of the Board then still in office who were
either directors at the beginning of the two year period or whose election or
whose nomination for election was previously so approved; or (C) the
consummation of a merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Holding Company (a "Corporate
Transaction"); excluding a Corporate Transaction in which the stockholders of
the Holding Company immediately prior to the Corporate Transaction, would,
immediately after the Corporate Transaction, beneficially own(as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate more than majority of the voting shares of the
corporation issuing cash or securities in the Corporate Transaction (or of its
ultimate parent corporation, if any); or (D) the approval of the Holding
Company's stockholders of any plan or proposal for the liquidation or
dissolution of the Holding Company. Notwithstanding the foregoing, a "Change in
Control" shall not be deemed to have occurred for purposes of the foregoing
clause (A) solely as the result of an acquisition of securities by the Holding
Company that, by reducing the number of shares of Voting Securities outstanding,
increases the proportionate number of share of Voting Securities beneficially
owned by any person to 50 percent or more of the combined voting power of all
then outstanding Voting Securities; however that if any person referred to in
this sentence shall thereafter become the beneficial owner of any additional
share of Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction or as a result of an acquisition of securities
directly from the Holding Company) and immediately thereafter beneficially owns
50 percent or more of the combined voting power of all then outstanding Voting
Securities, then a "Change in Control" shall be deemed to have occurred for
purposes of the foregoing clause (A).


“Code” means the Internal Revenue Code of 1986, as currently amended and as may
be amended and in effect in the future.


“Company” means Rockland Trust Company.


“Effective Date” has the meaning set forth in the paragraph of this Agreement
entitled “Parties and Effective Date.”


“Equity Plan” has the meaning set forth in Section 5 of this Agreement.


“Executive” has the meaning set forth in the paragraph of this Agreement
entitled “Parties and Effective Date.”
    
"Good Reason" means the resignation of the Executive within four months after
(A) the Company, without the express written consent of the Executive,
materially breaches this Agreement to the substantial detriment of the
Executive; or (B) the Board or the Chief Executive Officer, without Cause,
substantially changes the Executive's core duties or removes the Executive's
responsibility for those core duties, so as to effectively cause the Executive
to no longer be performing the duties of an executive in the capacity for which
the Executive was hired.






--------------------------------------------------------------------------------




“Holding Company” means Independent Bank Corp.


“Major Customer” has the meaning set forth in Section 6 of this Agreement.


“Parachute Payment” shall have the meaning given to parachute payments set forth
in section 280G(b)(2)(A) of the Code (relating to the quantification of
parachute payments) determined without regard to the provisions of section
§280G(b)(4) of the Code (relating to the exclusion of reasonable compensation
from parachute payments).


“Section 409A” shall have the meaning set forth in Section 17 of the Agreement.


“SERP” has the meaning set forth in Section 4 of the Agreement.


“Term” has the meaning set forth in Section 2 of this Agreement.


19.    Counterparts


This Agreement may be executed by the parties in counterparts, each of which
shall be deemed to be an original, but which together constitute one and the
same instrument.


The parties have executed this Agreement as a Massachusetts instrument under
seal as of the Effective Date:


ROCKLAND TRUST COMPANY


By:     _______________________________
Its:     _______________________________




___________________________________
DENIS K. SHEAHAN




